IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LOUIS RODITE,                            : No. 137 MM 2016
                                         :
                  Respondent             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
AMBER CABOT, INDIVIDUALLY AND AS         :
ADMINISTRATRIX OF THE ESTATE OF          :
MICHAEL CABOT, DECEASED,                 :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2016, the Emergency Application for

Reinstatement of Automatic Supersedeas on Execution of Judgment for Possession is

denied.